AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


J & J SPORTS PRODUCTIONS, INC.,
                                                       DEFAULT
                                                       JUDGMENTJUDGMENT
                                                                 IN A CIVILINCASE
                                                                              A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-00677-MMD-VCF
GISELA BAUTISTA,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
IT IS ORDERED AND ADJUDGED that default judgment is hereby entered against Defendant and in
favor of Plaintiff J & J Sports Productions, Inc. as follows: (a) $10,000 for Defendant’s violation of § 605(e)
(3)(C)(i)(II) and (b) $30,000 for Defendant’s violation of § 605(e)(3)(C)(ii).




         October 30, 2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ L. Haywood
                                                             Deputy Clerk
